 

Exhibit 10.1

 

AMENDMENT TO PROMISSORY NOTE

 

This Amendment, date as of February 12, 2014 (the “Amendment”) to that certain
Promissory Note, dated and issued on February 12, 2013 (the “Note”), by On-Air
Impact, Inc., a Nevada corporation (the “Company”), for the benefit of Virginia
K. Sourlis (the “Holder”, and together with the Company, the “Parties”, and
each, a “Party”).

 

WHEREAS, on February 12, 2013, the Company issued the Note to the Holder in the
principal sum of $8,000.00 bearing interest at 0.0% per annum and maturing on
the one year anniversary of the date issue date (the “Maturity Date”).

 

WHEREAS, as of the Maturity Date, the outstanding principal interest of the Note
was $8,000.00

 

WHEREAS, the Note stipulated that the Note could be amended with the written
approval of the Holder.

 

WHEREAS, the Company and Holder desire to amend the Note to extend the maturity
date of the Note by one year.

 

NOW, THEREFORE, in consideration of the terms and conditions set out herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. Amendment: Definitions. Capitalized terms used and not defined in this
Amendment have the respective meanings assigned to them in the Note.

 

2. Amendments to the Note. As of the Effective Date (defined below), the Note is
hereby amended or modified as follows:

 

(a) The section entitled, “Payment Schedule,” of the Note is hereby amended by
deleting the words “one (1) year” and substituting in lieu thereof the words
“two (2) years.” The revised section hereby now reads as follows:

 

Payment Schedule The principal amount and interest of this Note shall be payable
within two (2) years from the date hereof. All payments hereunder shall be
applied first to interest then to principal.

 

3. Date of Effectiveness; Limited Effect. This Amendment will be deemed
effective as of the date first written above (the “Effective Date”). Except as
expressly provided in this Amendment, all of the terms and provisions of the
Note are and will remain in full force and effect and are hereby ratified and
confirmed by the Parties. Without limiting the generality of the foregoing, the
amendments contained herein will not be construed as an amendment to or waiver
of any other provision of the Note or as a waiver of or consent to any further
or future action on the part of either Party that would require the waiver or
consent of the other Party. On and after the Effective Date, each reference in
the Note to “this Note,” “the Note,” “hereunder,” “hereof,” “herein” or words of
like import, and each reference to the Note in any other agreements, documents
or instruments executed and delivered pursuant to, or in connection with, the
Note, will mean and be a reference to the Note as amended by this Amendment.

 

 

 

 

4. Representations and Warranties. Each Party hereby represents and warrants to
the other Party that:

 

(a) It has the full right, power and authority to enter into this Amendment and
to perform its obligations hereunder and under the Note as amended by this
Amendment.

 

(b) The execution of this Amendment by the individual whose signature is set
forth at the end of this Amendment on behalf of such Party, and the delivery of
this Amendment by such Party, have been duly authorized by all necessary action
on the part of such Party.

 

(c) This Amendment has been executed and delivered by such Party and (assuming
due authorization, execution and delivery by the other Party hereto) constitutes
the legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws and
equitable principles related to or affecting creditors’ rights generally or the
effect of general principles of equity.

 

5. Miscellaneous.

 

(a) This Amendment is governed by, and construed in accordance with, the laws of
the State of Nevada, without regard to the conflict of laws provisions of such
State.

 

(b) This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective permitted successors and permitted assigns.

 

(c) The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

 

(d) This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

 

(e) This Amendment constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

 

(f) Each Party shall pay its own costs and expenses in connection with this
Amendment (including the fees and expenses of its advisors, accounts and legal
counsel).

 

[SIGNATURE PAGE FOLLLOWS]

 

On-Air Impact, Inc. – Virginia K. Sourlis – Amendment to 2/12/13 Promissory
NotePage 2

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

  ON-AIR IMPACT, INC.       By: /s/ Dorothy Whitehouse   Name: Dorothy
Whitehouse   Title: President and Chief Executive Officer

 

  /s/ Virginia K. Sourlis   Name: Virginia K. Sourlis   Title: Holder

 

On-Air Impact, Inc. – Virginia K. Sourlis – Amendment to 2/12/13 Promissory
NotePage 3

 

 